PER CURIAM.
We agree with appellant that the trial court erred in imposing additional special conditions to his probation other than those recited in the written plea agreement and discussed at the sentencing hearing. We note that appellant, acting pro se, filed a written objection to the addition of these provisions after appellant received the written order containing the additional special conditions.
We remand with directions that the additional special conditions be stricken.
GLICKSTEIN, C.J., ANSTEAD, J., and OFTEDAL, RICHARD L., Associate Judge, concur.